Case 1:19-cv-20282-FAM Document 10 Entered on FLSD Docket 02/26/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20282-CIV-MORENO
BRANDON RAKOVSKY,

Plaintiff,

vs.
FITNESS TIME, L.L.C.,

Defendant.
/

 

FINAL ORDER OF DISMISSAL AND ORDER
DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Notice of Voluntary Dismissal with Prejudice
(D.E. 9), filed on February 15, 2019.

THE COURT has considered the notice and the pertinent portions of the record, and is
otherwise fully advised in the premises. It is

ADJUDGED that this Cause is DISMISSED with prejudice, with each party bearing its
own fees and costs. See Fed. R. Civ. P. 41(a)(1)(A)(Gi). Further, all pending motions are
DENIED as MOOT. zx

~~

DONE AND ORDERED in Chambers at Miami, Florida, this , 5 of February 2019.

 

UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record
